Citation Nr: 1644286	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  11-30 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for loss of bladder control for the period from January 21, 2009, to April 15, 2015.  

2.  Entitlement to an initial rating in excess of 40 percent for loss of bladder control for the period from April 16, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Veteran served on active duty from February 1971 to June 1974.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  A Travel Board hearing was held in St. Petersburg, Florida, before the undersigned Veterans Law Judge (VLJ), in April 2015.  A copy of the transcript of that hearing is of record.  

In an August 2009 rating decision, service connection was established for loss of bladder control as secondary to service-connected degenerative disc disease ((DDD) of the lumbar spine, and a 20 percent rating was assigned, effective January 21, 2009.  In a July 2015 Board decision, an increased rating of 40 percent was granted, effective April 16, 2015.  This grant was promulgated in an October 2015 rating decision.  

The Veteran appealed the ratings assigned to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Partial Remand.  The Board's decision as to the ratings assigned for loss of bladder control was vacated, and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded in that the Board did not adequately discuss the Veteran's July 2015 testimony regarding how many times his absorbent materials had to be changed per day.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

The Veteran is service connected for loss of bladder control.  An initial rating of 20 percent is in effect for the period from January 21, 2009, through April 15, 2015.  An initial 40 percent rating is in effect from April 16, 2015.  It is contended that increased ratings are warranted for this condition.  This disorder is rated pursuant to Diagnostic Code (DC) 7542 regarding voiding dysfunction.  38 C.F.R. Part 4 (2015).

DC 7542 provides for a 20 percent rating when the wearing of absorbent materials is required and when the absorbent materials must be changed less than two times per day.  Urinary incontinence or leakage requiring the wearing of absorbent materials that must be changed two to four times per day is assigned a 40 percent rating.  Urinary incontinence or leakage requiring the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day is assigned a 60 percent rating.  38 C.F.R. § 4.115a (2015).  

In support of his claim, the Veteran testified in April 2015 that while he didn't wear diapers, he did wear underall athletic shorts that he had to change 4 to 5 times per day.  A VA record from January 2016 reflects that the Veteran was seen at the pain clinic for chronic pain in multiple areas.  At that time, he denied bowel incontinence but reported he had episodes of urinary frequency where he urinated once an hour.  Clearly, the report of loss of bladder control symptoms varies upon recent reports, and it is unclear as to current severity.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his loss of bladder control, on appeal.  With any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and the Veteran is to be informed of such.  

2.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to evaluate his loss of bladder control.  

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected urinary incontinence, in accordance with the rating criteria specified at 38 C.F.R. § 4.115b, DC 7542.  In particular, the examiner must indicate whether the Veteran needs to wear absorbent materials as a result of his loss of bladder control and, if so, the frequency with which they must be changed.  The examiner must state whether the use of an appliance for urinary leakage is required.  The examiner must indicate whether the Veteran has a daytime voiding interval of less than one hour, or whether he awakens to void five or more times a night.  The examiner must also indicate whether the Veteran has urinary retention requiring intermittent or continuous catheterization.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

Note: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

